                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )    No. 13 CR 844
             v.                               )
                                              )    Judge Andrea R. Wood
HOWARD LEVENTHAL                              )

            GOVERNMENT’S RESPONSE TO RENEWED MOTION FOR
              EARLY TERMINATION OF SUPERVISED RELEASE

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, after consultation with

the United States Probation Department, does not oppose defendant Howard

Leventhal’s renewed motion for early termination of his supervised release on its one-

year anniversary date of December 11, 2020, pursuant to 18 U.S.C. § 3583(e)(1), which

permits this Court to terminate a term of supervised release after the expiration of

one year of supervision if satisfied that such action is warranted by the conduct of an

offender and is in the interest of justice.

                                                  Respectfully submitted,

                                                  JOHN R. LAUSCH, JR.
                                                  United States Attorney

                                         By:      /s/ William R. Hogan, Jr.
                                                  WILLIAM R. HOGAN, JR.
                                                  Assistant United States Attorney
                                                  219 South Dearborn Street, Room 500
                                                  Chicago, Illinois 60604

Dated: November 16, 2020
